EXHIBIT 10.36
UNITED FINANCIAL MORTGAGE CORP.
2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph
20.2), by and between the Participant and United Financial Mortgage Corp., an
Illinois corporation (the “Company”);
 
WITNESSETH THAT:
 
WHEREAS, the Company maintains the United Financial Mortgage Corp. 2004 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
 
Section 1.  Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph Section 20:
 
1.1  The “Participant” is  Steve Khoshabe                      .
 
1.2  The “Grant Date” is   January 25, 2005                   .
 
1.3  The number of shares of “Covered Shares” awarded under this Agreement is
   10,000   shares. “Covered Shares” are shares of Stock granted under this
Agreement and are subject to the terms of this Agreement and the Plan.
Except where the context clearly implies to the contrary, any capitalized term
in this Agreement shall have the meaning ascribed to that term under the Plan.
 
Section 2.  Award. The Participant is hereby granted the number of Covered
Shares set forth in paragraph 20.3.
 
Section 3.  Dividends and Voting Rights. The Participant shall be entitled to
receive any dividends paid with respect to the Covered Shares that become
payable during the Restricted Period; provided, however, that no dividends shall
be payable to or for the benefit of the Participant for Covered Shares with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Covered Shares. The Participant shall be entitled to vote
the Covered Shares during the Restricted Period to the same extent as would have
been applicable to the Participant if the Participant was then vested in the
shares; provided, however, that the Participant shall not be entitled to vote
the shares with respect to record dates for such voting rights arising prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited those Covered Shares.
 
-1-

--------------------------------------------------------------------------------


Section 4.  Deposit of Covered Shares. Each certificate issued in respect of the
Covered Shares granted under this Agreement shall be registered in the name of
the Participant and shall be retained by the Company during the applicable
Restricted Period (defined below).
 
Section 5.  Vesting and Forfeiture of Shares.
 
5.1  If a Termination of Service does not occur during the Restricted Period
with respect to any Installment of the Covered Shares, then, at the end of the
Restricted Period for such shares, the Participant shall become vested in those
Covered Shares, and shall own the shares free of all restrictions otherwise
imposed by this Agreement. With respect to all Covered Shares, the “Restricted
Period” shall begin on the Grant Date and, with respect to each Installment
shown on the schedule below, shall end on the Vesting Date applicable to such
Installment:
 
 
INSTALLMENT
 
 
VESTING DATE
APPLICABLE TO INSTALLMENT
 
 
20% of Covered Shares
 
 
Grant Date
 
 
20% of Covered Shares
 
 
1st Anniversary of Grant Date
 
 
20% of Covered Shares
 
 
2nd Anniversary of Grant Date
 
 
20% of Covered Shares
 
 
3rd Anniversary of Grant Date
 
 
20% of Covered Shares
 
 
4th Anniversary of Grant Date
 



Notwithstanding the foregoing provisions of this paragraph Section 24, the
Participant shall become vested in the Covered Shares, and become owner of the
shares free of all restrictions otherwise imposed by this Agreement, prior to
the end of the Restricted Period as of a Termination of Service prior to the
date the Covered Shares would otherwise become vested, if the Termination of
Service occurs by reason of the Participant’s death or Disability.
 
5.2  Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restricted Period or, if earlier, until
the Participant is vested in the shares. Except as otherwise provided in this
paragraph Section 24, the Participant shall forfeit the Covered Shares as of
Termination of Service that occurs during the Restricted Period.
 
Section 6.  Withholding. The grant and vesting of shares of Stock under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of shares of Stock which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan.
 
-2-

--------------------------------------------------------------------------------


Section 7.  Heirs and Successors. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
 
Section 8.  Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
 
Section 9.  Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
 
Section 10.  Fractional Shares. In lieu of issuing a fraction of a share
pursuant to paragraph 15 of the Plan or otherwise, the Company will be entitled
to pay to the Participant an amount equal to the fair market value of such
fractional share.
 
Section 11.  Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
* * * * *

-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
 
Participant
___________________________________






United Financial Mortgage Corp.


By: _____________________________________      


Its: _____________________________________      







-4-

--------------------------------------------------------------------------------





